DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Patent Application Publication No. 2020/0407627) (“Zhou”).
Regarding Claim 16, Zhou teaches an optoelectronic component comprising: a semiconductor chip (Figure 1, “Blue LED”) configured to emit radiation; and a conversion (Figure 1, item 102) element comprising quantum dots (Figure 1, item 106), the conversion element configured to convert a wavelength of the radiation (¶0018), wherein each quantum dot comprises a wavelength-converting core (¶0034) and an inorganic encapsulation (¶0035), wherein inorganic encapsulations form a matrix material of at least adjacent quantum dots (¶0035).  Zhou does not specifically teach the adjacent quantum dots have a distance of at least 10 nm, however Zhou does teach varying the spacing between quantum dots based on the size of the dots themselves (¶0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the spacing between the quantum dots to increase absorption efficiency of the dots (¶0022) and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 17, Zhou does not specifically teach wavelength-converting cores of the adjacent quantum dots comprise a distance of at least 10 nm and/or at most 15 nm, however Zhou does teach varying the spacing between quantum dots based on the size of the dots themselves (¶0020).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the spacing between the quantum dots to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 18, Zhou does not specifically teach the conversion element comprises a layer thickness which corresponds to at most 30% of a layer thickness of the semiconductor chip, although Zhou does teach various layer thickness (¶0039).  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the relative layer thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 19, Zhou further teaches a thickness of the conversion element is between 0.1 µm and 10 µm (¶0039).
Regarding Claim 20, Zhou further teaches the cores of the quantum dots comprise InP, CdS, CdSe, InGaAs, GaInP or CuInSe (¶0034).
Regarding Claim 21, Zhou further teaches the optoelectronic component is configured to fully convert the radiation so that the radiation is completely converted in the conversion element (¶0025).
Regarding Claim 22, Zhou further teaches the semiconductor chip is pixelated (¶0015).
Regarding Claim 23, Zhou further teaches the wavelength- converting cores of the quantum dots comprise a diameter of 5 nm to 10 nm (¶0023).
Regarding Claim 24, Zhou does not specifically teach the inorganic encapsulations comprise a diameter of 5 nm to 15 nm, and wherein the diameter of the inorganic encapsulation is on average larger than a diameter of the cores, although Zhou does teach the inorganic encapsulation layer (¶0035).  However, It would have been obvious to one of ordinary skill in In re Aller, 105 USPQ 233. 
Regarding Claim 25, Zhou further teaches the conversion element is arranged directly on a radiation main side of the semiconductor chip (see Figure 1).
Regarding Claim 26, Zhou further teaches the inorganic encapsulations protect the cores from degradation (¶0035).
Regarding Claim 27, the language “the inorganic encapsulations are formed from a silicate sol-gel material by a wet chemical process and/or wherein the inorganic encapsulations comprises optical scattering centers” is directed towards the process of making an inorganic encapsulation.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the claim language only requires an inorganic encapsulation which does not distinguish the invention from Zhou, who teaches the structure as claimed.  The Examiner notes if the end of the and/or statement is considered structural, Zhou teaches optical scattering centers (¶0038).
Regarding Claim 28, the language “the inorganic encapsulations are formed from TEOS or an oxidic precursor material” is directed towards the process of making an inorganic encapsulation.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the claim language only requires an inorganic encapsulation which does not distinguish the invention from Zhou, who teaches the structure as claimed.  
Regarding Claim 29, Zhou further teaches the conversion element is matrix-free (note none of the claimed elements are presented in a matrix in the Zhou reference).
Regarding Claim 30, Zhou teaches a method for producing the optoelectronic component according to claim 16, the method comprising: providing the semiconductor chip (see Figure 1); and providing the conversion element on the semiconductor chip (see Figure 1) by: providing the cores of the quantum dots (¶0034); applying an inorganic partial encapsulation around the cores (¶0035, note this must occur when the inorganic encapsulant is applied); applying a solution of a material of the inorganic partial encapsulation to the semiconductor chip (¶0035, note this must occur when the inorganic encapsulant is applied); and reacting the .
Response to Arguments






Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to Zhou and the claim term matrix material, the Examiner notes Applicant has used “comprising” language for the claim which “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) and MPEP §2111.03. As additional, uncrecited elements are not excluded based on the terminology of the claims, Applicant’s arguments that the inorganic encapsulations of Zhou does not form a matrix material because additional material is also present in Zhou is not persuasive. Clearly, all elements in the layers of Zhou contribute to the existence of the matrix as they are all part of the same physical layer structure – both the inorganic encapsulations and the organic polymers (see Figure 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891